DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Status of Claims
Claims 1-20 are pending in this application.

Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 

Claim 14 and 20: “to recognize a fingerprint of the user”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hertel (20090288012) in view of Nguyen, Vincent (Windows Mobile 6.5 Review, Slashgear, https://www.slashgear.com/windows-mobile-6-5-review-0559021/ Oct 5, 2009) and Chen (2011-N25192).
Regarding claim 1, Hertel discloses  
“a method of providing credit card information toward a settlement server through a point-of-sale (POS) device for a performance of a transaction by the settlement server, the method being performed by an electronic device and comprising” 


“displaying, on a display included in the electronic device, a lock screen including an unlocking option for receiving a first input for unlocking the electronic device, wherein at least one application executable by the electronic device is inaccessible by a user of the electronic device while the lock screen including the unlocking option is displayed” 
([0370] and [0167]).

“receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed” 
([0167] and [0150]).

“in response to the second input being received executing, by the electronic device, the payment application; displaying, within a screen of the executed payment application by the electronic device, a plurality of credit card images including a first credit card image and a portion of a second credit card image, wherein the unlocking option disappears on the while the electronic device is locked], the first credit card image is associated with a first credit card, the portion of the second credit card image is associated with a second credit card, and first credit card information2Appln. No.: 16/999,549 regarding the first credit card and second credit card information regarding the second credit card are stored in the electronic device” 
([0061] and [0104]).

“while the plurality of credit card images is displayed, receiving, by the electronic device, via a touch screen included in the electronic device, from the user, a touch input related to a selection of one among the first credit card image and the portion of the second credit card image” 
([0071]).

“outputting, by the electronic device, via a communication circuitry included in the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the 
([0232]-[0233]).

wherein the fingerprint input is received after the touch input is received
(The examiner note that the “fingerprint input” is not necessary the user touching the user interface.  It could be the data collected (as the result from the user touching the screen) that is now called “fingerprint input”.   Thus, the latest language addition to the claim “wherein the fingerprint input is received after the touch input is received” could simply mean such data is sends to the processor after the user touched the screen.  These elements are taught by [0370] and [0167]).

Hertel does not disclose 
(electronic device activity is possible) “while the electronic device is locked”.
Nguyen teaches 
(electronic device activity is possible) “while the electronic device is locked” Page 9, paragraph 1.
Hertel to include 
(electronic device activity is possible) “while the electronic device is locked” based on the teaching of Nguyen.  
The motivation being to increase the usability of the application by using touch-friendly plug-ins that serve as shortcuts.  See Nguyen, Page 7, paragraph 1. 

Hertel also does not disclose 
“while the first credit card image  is selected from the displayed plurality of credit card images,  receiving, by the electronic device, via a hardware fingerprint sensor included in the electronic device, a fingerprint input  from a finger of the user that is placed directly on the hardware fingerprint sensor; in response to the fingerprint input being received, determining, by the electronic device, whether the received fingerprint input corresponds to fingerprint information that is stored in the electronic device; and in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device”
Chen teaches 

(Page 2, paragraph 1).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Hertel to include 
“while the first credit card image  is selected from the displayed plurality of credit card images,  receiving, by the electronic device, via a hardware fingerprint sensor included in the electronic device, a fingerprint input  from a finger of the user that is placed directly on the hardware fingerprint sensor; in response to the fingerprint input being received, determining, by the electronic device, whether the received fingerprint input corresponds to fingerprint information that is stored in the electronic device; and in based on the teaching of Chen.  
The motivation being to have a communication device that prevents people except a phone user from using the device to ensure privacy and prevent fraud.  See Chen, Page 2, paragraph 3. 

Regarding claim 2, Chen discloses  
determining, by the electronic device, whether the received fingerprint input is maintained over a time interval, wherein the outputting the first credit card information comprises, in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device and being determined to be maintained over the time interval”
(Page 2, paragraph 1).
The motivation being to have a communication device that prevents people except a phone user from using the device to ensure privacy and prevent fraud.  See Chen, Page 2, paragraph 3.

Hertel discloses  
“outputting, by the electronic device, via the communication circuitry included in the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the received first credit card information toward the settlement server causing the performance of the transaction by the settlement server” 
([0232]-[0233]).

Regarding claim 3, Hertel discloses  
“determining, by the electronic device, whether the electronic device is within a communicative range of wireless communication of the POS device” 
([0068]-[0069]).

“wherein the outputting the first credit card information comprises, in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device and the electronic device being determined to be within the communicative range 
([0232]-[0233]).

Chen discloses  
“based on the portion of the second credit card image being selected from the displayed plurality of credit card images: receiving, by the electronic device, via the hardware fingerprint sensor included in the electronic device, the fingerprint input directly from the finger of the user on the hardware fingerprint sensor; in response to the fingerprint input being received, determining, by the electronic device, whether the received fingerprint input corresponds to the fingerprint information stored in the electronic device” 
(Page 2, paragraph 1).


Regarding claim 4, Hertel discloses  
in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device, outputting, by the electronic device, via the communication circuitry included in the electronic device, the second credit card information regarding the second credit card such that the POS device receives the outputted second credit card information regarding the second credit card and transmits the received second credit card information toward the settlement server causing  the performance of the transaction by the settlement server” 
([0232]-[0233]).
 
Regarding claim 5, Chen discloses  

(Page 2, paragraph 1).
The motivation being to have a communication device that prevents people except a phone user from using the device to ensure privacy and prevent fraud.  See Chen, Page 2, paragraph 3.

Regarding claim 6, Chen discloses  
determining whether the received fingerprint input corresponds to the fingerprint information further comprises determining, by the electronic device, that the received fingerprint input corresponds to the fingerprint information, based on the recognized fingerprint matching the fingerprint information stored in the electronic device
(Page 2, paragraph 1).
The motivation being to have a communication device that prevents people except a phone user from using the device to ensure privacy and prevent fraud.  See Chen, Page 2, paragraph 3.

Regarding claim 7, Hertel discloses  
“the first credit card information regarding the first credit card is outputted via near field communication (NFC)”  
([0068]-[0069]).

Regarding claim 8, Hertel discloses  
the second input comprises an input that is received from the POS device” ([0232]-[0233]).

Regarding claim 9, Hertel discloses  
“the first credit card image and the second credit card image are arranged based on a user preference” 
([0061] and [0104]).

Claim 11 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 9.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 5.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“Applicant amends claim 1 to recite: A method of providing credit card information toward a settlement server through a point-of-sale (POS) device for a performance of a transaction by the settlement server, the method being performed by an electronic device and comprising:
displaying, on a display included in the electronic device, a lock screen including an unlocking option for receiving a first input for unlocking the electronic device, wherein at least one application executable by the electronic device is inaccessible by a user of the electronic device while the lock screen including the unlocking option is displayed;
receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed;
in response to the second input being received:
executing, by the electronic device, the payment application;
displaying, within a screen of the executed payment application by the electronic device, a plurality of credit card images including a first credit card image and a portion of a second credit card image, wherein the unlocking option disappears on the display when the second input is received and while the electronic device is locked, the first credit card image is associated with a first credit card, the portion of the second credit card image is associated with a second credit card, and first credit card information regarding the first credit card and second credit card information regarding the second credit card are stored in the electronic device;
while the plurality of credit card images is displayed, receiving, by the electronic device, via a touch screen included in the electronic device, from the user, a touch input related to a selection of one among the first credit card image and the portion of the second credit card image;
while the first credit card image is selected from the displayed plurality of credit card images, receiving, by the electronic device, via a hardware fingerprint sensor included in the electronic device, a fingerprint input from a finger of the user that is placed directly on the hardware fingerprint sensor;

in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device, outputting, by the electronic device, via a communication circuitry included in the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the received first credit card information toward the settlement server causing the performance of the transaction by the settlement server, 
wherein the fingerprint input is received after the touch input is received…
the cited combination of references does not teach or suggest the above discussed features of claim 1”
the examiner respectfully disagrees.   First the examiner reproduces the entire quote from the argument to make clear that the amended portion – i.e. the portion that is new to the claim – is only the last underlined portion.  The bolded 
Second, this changes are the opposite of the thrust of the conversation in the interview conducted on 1/26/22 on how to overcome the prior art rejection.  Here is the summary of the interview:
“After receiving a non-final rejection of the application, the applicant requested an opportunity to discuss claim 1 relating to the 35 U.S.C. § 103 rejection. Specifically, the applicant wanted to distinguish the claims from the prior art by pointing out that the claimed electronic device performs 2 functions (1) executing the selected credit to use (as selected by the user) AND read/authenticate the user finger print input, based on one single action from the user (e.g. selecting which credit card the user wants to use). The examiner agreed to examine the prior art to see if the distinction makes sense.  The examiner also cautioned that the current claims may not be making the argued distinction very clearly and suggested that, perhaps, some rewording would be necessary.  No other specific agreement was reached as further search and/or consideration is required.”  Emphasis added by the examiner.


In response to applicant's argument that: 
“Chen does not teach or suggest "wherein the fingerprint input is received after the touch input is received,”
the examiner respectfully disagrees.    The argument is not found persuasive because the applicant is arguing against the references individually. Chen is considered in view of Hertel.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).   Chen teaches communication device that prevents people except a phone user from using the device to ensure privacy and prevent fraud by having a specific step (which is not part of other steps in the mobile phone usage) to lock and unlock the screen by finger print identification.


In response to applicant's argument that: 
“Chen does not teach or suggest the expressly claimed features of "while the first credit card image is selected from the displayed plurality of credit card images, receiving, by the electronic device, via a hardware fingerprint sensor included in the electronic device, a fingerprint input from a finger of the user that is placed directly on the hardware fingerprint sensor,”
the examiner respectfully disagrees.   The argument is not found persuasive because the applicant is arguing against the references individually. Chen is considered in view of Hertel.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).   Chen teaches communication device that prevents people except a phone user from using the 

In response to applicant's argument that: 
“Applicant respectfully submits that it would not have been obvious to combine the teachings of Hertel and Nguyen to disclose the claimed features of "receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed… while the electronic device is locked,”
the examiner respectfully disagrees.   The examiner explained that the motivation to combine as to increase the usability of the application by using touch-friendly plug-ins that serve as shortcuts.  See Nguyen, Page 7, paragraph 1.

In response to applicant's argument that: 
“neither Hertel nor Nguyen… , suggest the features of "receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed”
the examiner respectfully disagrees.   Hertel teaches multiple steps for phone utilization because the screen is “configured to allow other actions… including but not limited to… browsing the contents of the electronic wallet… digital inventory, searching, adding…  entering and changing passwords, changing security questions, initiating transfers of money… minimizing, closing, logging out, locking, unlocking, moving the window, and the like.”  See paragraph 370.

In response to applicant's argument that: 
“Hertel does not teach or suggest "receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed,”
the examiner respectfully disagrees.   The argument is not found persuasive because the applicant is arguing against the references individually. Hertel is considered in view of Nguyen.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).   Nguyen teaches communication system that allows electronic device activity “while the electronic device is locked”.  See page 9, paragraph 1.

In response to applicant's argument that: 
“Nguyen does not teach or suggest "receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed",”
the examiner respectfully disagrees.   As stated above, Nguyen was cited because it teaches communication system that allows electronic device activity “while the electronic device is locked”.  See page 9, paragraph 1. The argument is not found persuasive because the applicant is arguing against the references individually. Nguyen should be considered in view of Hertel.   

In response to applicant's argument that: 
“Nguyen does not teach or suggest the claimed features of "receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed,”
the examiner respectfully disagrees.   Again, Nguyen was cited because it teaches communication system that allows electronic device activity “while the electronic device is locked”.  See page 9, paragraph 1. The argument is not found 

In response to applicant's argument that: 
“The severity of the re-design required by the proposed combination, which is not taught or suggested by either reference, underscores the fact that impermissible hindsight reasoning is necessary to reject the current claims,”
the examiner respectfully disagrees.   In addition to the reasons listed above, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698